Case 4:20-cr-00024-RAJ-DEM Document 24 Filed 04/21/20 Page 1 of 3 PageID# 77



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               Newport News Division



UNITED STATES OF AMERICA

              v.
                                                     CRIMINAL ACTION NO. 4:20-cr-24
JABULANI ABDU MAITLAND,

              Defendant.

                          MEMORANDUM OPINION AND ORDER

       Before the Court is Jabulani Abdu Maitland’s (“Petitioner”) Motion to Review the

Magistrate Judge’s Order of Detention and Supplemental Motion to Review the Magistrate Judge’s

Order of Detention. ECF Nos. 14, 22. For the following reasons, Petitioner’s Motions are

DENIED.

                       I. FACTUAL AND PROCEDURAL HISTORY

       In the instant case, Defendant is facing a single count of Possession with Intent to Distribute

Heroin and Fentanyl, in violation of 21 U.S.C. 841(a)(1). See ECF No. 17. On February 20, 2020,

Magistrate Judge Robert J. Krask held a detention hearing and issued an Order of Detention. ECF

No. 12. On February 28, 2020, Defendant filed his Motion to Review the Magistrate Judge’s Order

of Detention. ECF No. 14. On March 8, 2020 the Government responded in opposition. ECF No.

16. On April 9, 2020, Defendant filed his Supplemental Motion to Review the Magistrate Judge’s

Order of Detention in light of the COVID-19 pandemic. ECF No. 22. On April 13, 2020, the

Government responded in opposition.

                                    II. LEGAL STANDARD

       In evaluating whether a defendant should be released on bond, a district court must consider



                                                 1
Case 4:20-cr-00024-RAJ-DEM Document 24 Filed 04/21/20 Page 2 of 3 PageID# 78



the following factors: “(1) the nature and circumstances of the offense charged, including whether

the offense is a crime of violence . . . or involves a . . . a controlled substance [or] firearm; (2) the

weight of the evidence against the person; (3) the history and characteristics of the person…; and

(4) the nature and seriousness of the danger to any person or the community that would be posed

by the person’s release.” 18 U.S.C. § 3142(g).

        Detention is improper, absent facts supporting a finding that no condition or combination

of conditions will reasonably assure the appearance of the person by a preponderance of the

evidence or the safety of the community by clear and convincing evidence. 18 U.S.C. § 3142 (e)–

(f). A rebuttable presumption of detention arises when there is probable cause to support the

finding that the defendant committed an offense punishable by more than ten years imprisonment,

as prescribed in the Controlled Substances Act. Id. at § 3142(e)(3)(A).

                                          III. DISCUSSION

        As the district judge assigned to try Defendant on the Indictment, having conducted a de

novo review of the entire record, the Court finds no meritorious basis to reconsider detention. At

the hearing on February 20, 2020, Magistrate Judge Krask properly made the following findings:

(1) a rebuttable presumption of detention arises under 18 U.S.C. § 3142(e)(2) due to the nature of

the charges against Defendant; (2) the Defendant presented evidence sufficient to rebut the

presumption, but consideration of other factors warrant detention; and (3) the Government proved

that no combination of conditions of release will reasonably assure Defendant’s appearance by a

preponderance of the evidence.

        As a factual matter, the Court finds that there is probable cause to believe that Defendant

was in possession of 1,042 grams of heroin and 1,032 grams of fentanyl, triggering the presumption

of detention under 18 U.S.C. § 3142(e)(2). See ECF No. 12 at 3. Despite Defendant’s



                                                   2
Case 4:20-cr-00024-RAJ-DEM Document 24 Filed 04/21/20 Page 3 of 3 PageID# 79



representations that he will reappear and is not a danger to the community, the Court finds that the

penalties at stake in this case provide a strong incentive to flee. Additionally, defendant has

substantial ties outside the of the country which, in combination with the weight of the evidence

against him, further enhance that incentive.

           The ongoing global pandemic does not alter the Court’s conclusion that the Magistrate

Judge’s Order Denying Bond should be affirmed. As an initial matter, Defendant does not present

any argument that his personal history or characteristics make him especially susceptible to

COVID-19. See 18 U.S.C. § 3142(g)(3)(A) (allowing courts to consider a defendant’s physical

and mental condition in a detention proceeding). As such, Defendant’s Supplemental Motion is

merely a generalized argument on contagiousness of COVID-19, rather than a specific argument

on a particularized danger he will face as a result of his ongoing detention. Moreover, Defendant’s

proposed third-party custodian lives in New York City, the worldwide epicenter of the COVID-19

outbreak. ECF No. 14 at ¶ 3(B)(a). In contrast, Defendant is currently detained in a facility without

any reported cases. ECF No. 22 at 2. Therefore, Petitioner’s Supplemental Motion does not provide

any new basis for reconsideration of the Magistrate Judge’s Order of Detention.

                                        IV. CONCLUSION

           Based on the foregoing, it is ORDERED that the Motion to Review the Magistrate Judge’s

Order of Detention and Supplemental Motion to Review the Magistrate Judge’s Order of Detention

are DENIED. The Court DIRECTS the Clerk to send a copy of this Order to counsel for the

Parties.

           IT IS SO ORDERED.

Newport News, Virginia                                            BBBBBBBBBBBBBBBBBBBBBBBBBBB
April 21, 2020                                                           8QLWHG6WDWHV'LVWULFW-XGJH




                                                 3
